Citation Nr: 0417429	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  96-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & His Wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1944 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, in September 1995, that denied the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran disagreed with this decision later that same 
month, in September 1995.  In a statement of the case issued 
to the veteran and his service representative in January 
1996, the RO concluded that no change was warranted in the 
denial of the veteran's request to reopen his previously 
denied claim of entitlement to service connection for 
bilateral hearing loss.  The veteran perfected a timely 
appeal when he filed a substantive appeal (VA Form 9) in 
March 1996.  A personal hearing was held at the RO in July 
1996 on the veteran's request to reopen his previously denied 
claim of entitlement to service connection for bilateral 
hearing loss.  

Historically, the RO denied the veteran's original claim of 
entitlement to service connection for bilateral hearing loss 
in April 1970.  As no appeal was initiated of this decision, 
it became final.  See 38 U.S.C.A. § 4005 (1970).

The Board notes that, in a supplemental statement of the case 
issued to the veteran and his service representative in May 
2003, the RO concluded that new and material evidence had 
been received sufficient to reopen the veteran's previously 
denied claim of entitlement to service connection for 
bilateral hearing loss and reopened this claim.  Having 
reopened the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the RO then denied 
this claim on the merits.  However, even if an RO makes an 
initial determination to reopen a claim, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108 and 7104(b) to review 
the RO's preliminary decision and must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOGCPREC 05-92.

Finally, it is noted that, in a statement on a VA Form 21-
4138 received at the RO in January 2004, the veteran filed a 
claim of entitlement to a disability rating in excess of zero 
percent for a service-connected back condition.  However, it 
appears that the RO has not adjudicated this claim.  
Therefore, the issue of entitlement to a disability rating in 
excess of zero percent for a service-connected back condition 
is referred back to the RO for appropriate disposition.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The April 1970 decision was a final decision with respect 
to the veteran's claim of entitlement to service connection 
for bilateral hearing loss.

3.  In a September 1995 rating decision, the RO concluded 
that, as no new and material evidence had been received 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection for bilateral hearing loss, 
this claim would not be reopened.

4.  Evidence added since the September 1995 rating action 
bears directly and substantially upon the specific matters 
now under consideration, is not cumulative or redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

5.  There is no competent medical opinion on the record of 
this claim that the veteran's currently diagnosed bilateral 
hearing loss is related to service.


CONCLUSIONS OF LAW

1.  The April 1970 decision, which denied the claim of 
entitlement to service connection for bilateral hearing loss, 
is final.  38 U.S.C.A. § 4005 (1970) (38 U.S.C.A. § 7105 
(West 2002)); 38 C.F.R. § 19.118 (1970) (38 C.F.R. § 20.302 
(2003)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, this claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for establishing entitlement to service 
connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156(a).  However, the revised version of 
38 C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).  As noted below, the veteran's request to reopen 
his claim of entitlement to service connection for bilateral 
hearing loss was filed prior to this date, and as such, the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001, applies to this claim.  See 38 C.F.R. § 3.156(a) 
(2001).

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen finally decided claims.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate claims which applies to the veteran's request to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Pelegrini decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.

In the present case, regarding the issue of whether new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for bilateral hearing loss, 
only after the August 1995 rating decision was promulgated 
did the AOJ (in this case, the RO), on January 29, 2003, 
provide notice to the claimant regarding what constituted new 
and material evidence, what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.  In 
November 2003, another VCAA letter was sent.  Additionally, 
the veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and what constituted new and 
material evidence for the purposes of reopening the claim of 
entitlement to service connection for bilateral hearing loss.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in January and 
November 2003, were not given prior to the first AOJ 
adjudication of the claim, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board in March 2004, and the content 
of the notices fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notices were provided, the case was re-adjudicated and 
supplemental statements of the case were provided to the 
appellant.  The claimant also has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records and post-service medical records, 
including private and VA medical records and examination 
reports.  The veteran has stated in the course of this appeal 
that he does not have any additional evidence to submit in 
support of his claim.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection for 
bilateral hearing loss poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board finds that 
additional development or notification is not required 
because it would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
and Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when 
extensive factual development indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the VCAA does not 
apply).  

Factual Background

As noted above, the RO denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
in April 1970.  The evidence of record at the time of this 
decision included the veteran's service medical records.

A review of the veteran's service medical records indicates 
that, at the time of his induction (or entrance) physical 
examination in September 1944, his hearing was "15/15" 
bilaterally (or within normal limits) and he had no ear 
abnormalities.  The veteran was found qualified for general 
military service.

There are no in-service treatment records indicating any 
history, diagnosis, or treatment of bilateral hearing loss 
during service.

A review of the veteran's separation physical examination in 
September 1946 indicates that his hearing was "15/15" 
bilaterally (or within normal limits) and he had no ear 
abnormalities.  The veteran was found qualified for 
discharge.

A review of the veteran's AGO Form 1000, "Separation 
Qualification Record," indicates that his military 
occupational specialty (MOS) was as a general clerk who 
performed the duties of an acting supply sergeant in the 
Pacific Theater of Operations.  The veteran's duties included 
keeping records on all items received and issued from company 
supplies.  He also had an MOS of range section operator for a 
period of 8 months, which involved acting as a member of a 
plotting room team.

A review of the veteran's AGO Form 53-55, "Enlisted Record 
and Report of Separation - Honorable Discharge," indicates 
that he was awarded the Asiatic Pacific Campaign Medal and 
the World War II Victory Medal.

In a statement received at the RO in March 1983, the veteran 
requested that his previously denied claim of entitlement to 
service connection for bilateral hearing loss be reopened.  
VA responded with a letter to the veteran in April 1983 
requesting that he submit new and material evidence in order 
to reopen this claim.  A review of the veteran's claims 
folder shows no response to this letter.

The veteran filed a request to reopen his previously denied 
claim of entitlement to service connection for bilateral 
hearing loss most recently in August 1993.  The newly 
submitted evidence includes the veteran's lay statements and 
reports of post-service private and VA audiology examinations 
in June 1992, July 1994 and June 1995.

A June 1992 audiology evaluation revealed severe to profound 
bilateral sensorineural hearing loss with poor speech 
discrimination.  On an audiology evaluation in July 1994, the 
audiologist commented that the veteran's test results yielded 
a finding of hearing loss that was severe to profound overall 
with very poor speech recognition.  That report also noted 
that the veteran's hearing had decreased, particularly in the 
left ear, from past audiograms in 1982 and 1985.

In a statement submitted to the RO in September 1994, the 
veteran contended that he had developed severe hearing loss 
as a result of in-service acoustic trauma.  He stated that he 
had been an in-service instructor on using automatic weapons 
and Browning Automatic Rifles in Saipan.  He also stated that 
he had been injured during an in-service tank drill in Hawaii 
after being knocked unconscious and experienced a ringing in 
his ears when a tank gun had discharged next to him.  He 
stated further that, "[a]pproximately six months after my 
discharge, I was tested by an audio-ear specialist who 
determined that I had a hearing loss in both ears."  He 
contended that he had been seen by "approximately fifteen 
ears specialists" since his separation from service, all of 
whom had concluded that his bilateral hearing loss was 
service-connected.  The veteran attached a lay statement from 
E.E.G. dated in August 1994 in which she contended that she 
had known the veteran since 1942 and had noticed that, after 
the veteran had returned home from the war, his hearing had 
deteriorated and he had been unable to hear anything.

On VA audiology examination in June 1995, the veteran 
complained of increasing difficulty hearing telephone 
conversations in both ears.  He reported being subjected to 
loud noises during service and a specific loud explosion when 
an artillery piece detonated near him and knocked him off of 
his feet.  He reported that, after this explosion, he had 
been unable to hear and had experienced ringing in his ears 
for a few days, but he had no real problems until shortly 
after his discharge.  The veteran also reported experiencing 
a hollow sound (like air escaping) in the left ear and a 
little high-pitched ringing in the right ear.  The VA 
examiner noted that the veteran had no history of ear 
infections, ruptured eardrums, or dizziness.  Physical 
examination of the veteran's ears revealed that his mastoids 
were normal and non-tender, his pinnae and ear canals were 
normal, and his ear drums were somewhat thickened and dull 
but otherwise normal.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
100
95
90
90
LEFT
95
100
100
100
100

No speech recognition scores were provided.  The VA 
audiologist stated that the veteran had a bilateral 
sensorineural hearing loss which was profound on the left and 
severe to profound on the right.  The diagnosis was 
sensorineural hearing loss with some associated tinnitus.

In his Notice of Disagreement filed at the RO in September 
1995, the veteran stated that he knew of no other evidence 
that could be submitted in support of his claim other than 
reports from the "many ear specialists" that he had seen 
since his separation from service.  However, he did not 
provide detailed information in order to obtain these medical 
records.

At his personal hearing held at the RO in July 1996, the 
veteran testified that while serving as an assistant 
instructor in a jungle infantry course, he had been knocked 
down and his hearing had been impaired temporarily as a 
result of a tank malfunction during testing while in service 
in Hawaii.  He stated that, although he initially experienced 
ringing in his ears and loss of hearing, the ringing 
eventually stopped and his hearing had returned as well.  The 
veteran's wife testified that the veteran's hearing had 
affected his ability to hear other people and to hear the 
television.  On direct questioning, the veteran stated that 
many of the ear specialists he had seen over the years were 
no longer practicing medicine and that pertinent medical 
records were not available.  In a lay statement submitted at 
the veteran's personal hearing, B.S. stated that she had 
known the veteran very well since 1939 and that, after his 
discharge from service, it appeared that he was losing his 
hearing.  B.S. also stated that the veteran's hearing had 
worsened progressively since his separation from service.

In a statement on the veteran's substantive appeal (VA Form 
9) received at the RO in November 1996, the veteran stated 
that he had not received a hearing test at his discharge 
physical examination.  He also contended that post-service 
examiners had related his hearing loss to the firing of 
automatic weapons during his active service.

On a VA Form 3101, "Request for Information," dated in 
February 2003, the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, notified VA that the veteran's 
service personnel records had been destroyed in the 
catastrophic 1973 fire and they could not be reconstructed.

In a statement dated in June 2003, the veteran informed VA 
that the tank accident that had damaged his hearing had 
occurred on the island of Oahu, Hawaii, where he and other 
servicemen had been sent for jungle training.  He stated that 
he had been assigned as a course instructor after completing 
this course himself.  The veteran stated that, during 
training, a tank gun had discharged next to him without 
warning and his hearing had been damaged.  He also contended 
that he had not been a clerk during service, although he 
stated that his duties during the last few months of his 
service had included rounding up Filipino guerillas for 
processing by Filipino military officers.  Finally, in a 
statement received at the RO in January 2004, the veteran 
stated that he had no additional evidence to submit in 
support of his claim.


Analysis

The veteran and his service representative essentially 
contend on appeal that new and material evidence has been 
received sufficient to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss.  
They also contend that the evidence supports a finding of 
service connection for bilateral hearing loss.

With respect to the veteran's new and material evidence 
claim, the Board notes that the pertinent law and regulations 
provide that, if new and material evidence has been presented 
or secured, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  "New 
and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted, not cumulative 
or redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 273 (1996) 
(hereinafter, "Evans").

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the June 1992 rating 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Upon a review of the newly considered evidence, the Board 
finds that new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss.  
Specifically, and as noted in the May 2003 supplemental 
statement of the case, the newly considered evidence 
demonstrates that the veteran suffers from bilateral hearing 
loss, as demonstrated by audiology examinations in June 1992, 
July 1994 and June 1995 clearly demonstrate such.  The 
veteran also has reported the circumstances surrounding his 
claimed in-service acoustic trauma and provided lay 
statements that he had difficulty hearing following service.  
This evidence is not only new, but is also material because 
it provides information not previously considered which is 
relevant and probative to the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001).  Having determined that new and material evidence has 
been added to the record, the veteran's previously denied 
claim of service connection for bilateral hearing loss is 
reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

Having reopened the veteran's claim, the Board must now 
determine whether entitlement to service connection for 
bilateral hearing loss is warranted.  

In this regard, the Board observes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in active service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2003).  

The Board notes that the appellant did not engage in combat 
with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The Board observes that there is no history, 
complaint, diagnosis, or treatment of any ear problems, to 
include bilateral hearing loss, at any time during the 
veteran's period of service.  In fact, the available service 
medical records indicate that the veteran's hearing and both 
of his ears were entirely normal at his separation physical 
examination.  Furthermore, the veteran's available service 
records do not reveal an MOS consistent with his contentions 
regarding in-service noise exposure.  Finally, the medical 
evidence of record does not link the veteran's current 
hearing loss to service or any incident of service.  Thus, 
the Board finds that the veteran's claim of entitlement to 
service connection for bilateral hearing loss should be 
denied.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that normal medical findings at separation from 
service, as well as the absence of any medical records 
indicating a diagnosis or treatment for many years after 
service, constitutes probative evidence against a claim).

Additionally, the Board notes that the objective medical 
evidence of record does not reflect the presence of bilateral 
hearing loss within one year from service separation in 
November 1946.  Although the veteran contended during his 
personal hearing in May 1996 that he had been treated within 
6 months of service separation for sensorineural hearing 
loss, he also stated that objective medical evidence 
supporting this contention was no longer available as the 
examiner(s) who had treated him had died.  Instead, the 
available evidence of record first notes confirmed hearing 
loss in 1992, more than 40 years after service separation, 
although a notation in the 1994 audiological report arguably 
suggests some hearing loss as of 1982.  Additionally, the 
veteran has not submitted any medical evidence showing a 
diagnosis of bilateral hearing loss within one year from 
service separation, and the veteran did not list hearing loss 
among his complaints during a March 1947 VA examination.  
Thus, service connection for bilateral hearing loss on a 
presumptive basis is not warranted.

The remaining evidence on which the veteran relies to 
establish entitlement to service connection for bilateral 
hearing loss consists of lay statements.  In this regard, the 
Board notes that the veteran is competent to provide lay 
statements as to the features or symptoms of an injury or 
illness.  Similarly, the veteran also is competent to provide 
lay statements as to the sequence of events that led to the 
injuries he purports to have sustained during service.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran and his service 
representative have maintained throughout the pendency of 
this appeal that he incurred bilateral hearing loss as a 
result of in-service noise exposure, including as a result of 
a tank gun accidentally firing during a training drill and 
other automatic weapons training in Hawaii and Saipan.  
However, when the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
the veteran and his service representative lack such training 
and knowledge, they are not competent to render an opinion 
regarding the diagnosis or onset of bilateral hearing loss.  
Therefore, the Board cannot assign any probative value to the 
lay assertions in the record of this claim that bilateral 
hearing loss was incurred during service.

For the reasons and bases discussed above, the Board finds 
that new and material evidence has been received sufficient 
to reopen the claim of entitlement to service connection for 
bilateral hearing loss.  However, on reviewing the merits of 
the veteran's claim, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. § 1110 (West 2002).  As the preponderance 
of the evidence is against the claim on the merits, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appeal is denied.


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received on the issue 
of entitlement to service connection for bilateral hearing 
loss, this claim is reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



